This action was commenced by S.W. Hogan, the defendant in error, against Isabella A. McKone and Roger McKone, the plaintiffs in error, to recover upon a note and foreclose a mortgage given on real estate to secure the payment of this note. A trial was had to the court without a jury, which resulted in a judgment for the amount prayed for and a decree of foreclosure.
The plaintiffs in error attempted to appeal from this judgment and decree; but the record shows upon its face that there were three exhibits introduced and admitted in evidence, over the objection of the plaintiffs in error, and they are not in the record filed in this case. These exhibits are material evidence, and, to review the questions attempted to be raised by this appeal, it is essential that this court examine this evidence. But, since it is not here, we cannot do this; and, the presumption being in favor of the correctness of the judgment, we recommend that the judgment be affirmed.
By the Court: It is so ordered. *Page 626